— Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered August 17, 1988, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant’s only contention on this appeal is that the 7 to 14-year prison sentence he received is harsh and excessive. Defendant was allowed to plead guilty to a reduced charge of attempted criminal possession of a controlled substance in the third degree in full satisfaction of a six-count indictment and another pending five-count indictment, as well as any other charges pending against defendant in Montgomery County. In addition, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed, which is less than the harshest possible sentence. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.